


110 HRES 469 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 469
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2007
			Mr. Stearns submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Iraqi National Assembly should cancel or postpone its
		  planned two-month recess scheduled to begin in July 2007 and work toward
		  meeting political, social, and military benchmarks.
	
	
		Whereas the Iraqi National Assembly plans to take its
			 regular summer break, a two-month recess scheduled to begin in July
			 2007;
		Whereas such an extended break demonstrates a lack of will
			 and urgency to reach reconciliation among rival factions by the Iraqi National
			 Assembly;
		Whereas the United States Congress and President George W.
			 Bush have set out 18 benchmarks for the Iraqi Government;
		Whereas United States aid and military support could be
			 conditioned on the Iraqi Government meeting these benchmarks;
		Whereas many of these benchmarks call for the Iraqi
			 National Assembly to enact and implement legislation to carry out
			 de-Baathification measures; to ensure the equitable distribution
			 of hydrocarbon resources of the people of Iraq without regard to the sect or
			 ethnicity of recipients; to ensure that the energy resources of Iraq benefit
			 Sunni Arabs, Shia Arabs, Kurds, and other Iraqi citizens in an equitable
			 manner; to establish an Independent High Electoral Commission, provincial
			 elections law, provincial council authorities, and a date for provincial
			 elections; and to establish a strong militia disarmament program to ensure that
			 the security forces of Iraq are accountable only to the central government and
			 loyal to the Constitution of Iraq;
		Whereas United States Armed Forces continue to fight and
			 give their lives to stabilize Iraq; and
		Whereas every member of the United States Armed Forces in
			 Iraq deserves the utmost respect and support from Congress: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that the Iraqi National Assembly should cancel or postpone its
			 planned two-month recess scheduled to begin in July 2007 and work toward
			 meeting political, social, and military benchmarks.
		
